ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-186 concluding that PATRICK M. CASEY, formerly of LINWOOD, who was admitted to the bar of this State in 1987, and who has been ineligible to practice law since September 20, 1999, for failure to comply with i?.l:28-2(a), should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(a) (failure to communicate with client), RPC 3.2 (failure to expedite litigation) and RPC 8.4(c) (fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to provide proof that he is fit to practice law, and obtain the approval of the Office of Attorney Ethics to respondent’s treatment program, and that on reinstatement, respondent should be required to practice law under supervision;
And good cause appearing;
It is ORDERED that PATRICK M. CASEY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of his fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics, and that he has obtained the approval of the Office of Attorney Ethics to his treatment plan; and it is further
*7ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter by made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.